DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (US 10,286,564).
Baumgartner discloses and shows a robot device comprising: 
a first link (Fig. 1, substantially vertical arm); 
a second link (horizontal arm) coupled to the first link via an elbow, wherein one or more of the first link or the second link rotates about an axis of the elbow; 
a generator (20) disposed in the elbow, wherein the generator is configured to generate electrical power based on relative angular mechanical movement associated with the elbow; and 
an end effector (12) being disposed at a distal end of the second link, wherein the end effector is to receive the electrical power generated by the generator (col. 5:4-9).
Baumgartner does not show a substrate processing system or the end effector configured to transport a substrate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the robot device to be used in such an environment, or any other robotic environment, as it appears the invention would perform equally well in any robotic environment.
Regarding claim 8, the electrical power is to be used by one or more sensors of the end effector (col. 5:4-8).
Regarding claim 9, a power storage component to receive the electrical power from the generator and to provide the electrical power to the end effector (Abstract).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658